Citation Nr: 1715595	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  16-48 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) rating for surgical scar residuals, left total knee arthroplasty (TKA).

2.  Entitlement to an increased rating for post-left TKA, currently evaluated as 
60-percent disabling.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired mental disorder, to include adjustment disorder.

5.  Entitlement to service connection for migraine headaches as secondary to adjustment disorder.

REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1979 to February 1983. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2015 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Roanoke, Virginia that continued noncompensable and 60-percent ratings for the left post-TKA scar residuals and left post-TKA respectively, and denied the service connection claims.  The Veteran's mental disorder claim is deemed to include all diagnosed acquired mental disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

An April 2014 rating decision denied entitlement to service connection for a right knee disorder as secondary to the service-connected left TKA, and the Veteran appealed the decision.  A Statement of the Case (SOC) was issued in January 2015.  The Veteran did not submit a Substantive Appeal to perfect the appeal; hence, that issue is not before the Board and will not be discussed in the decision below.  See 38 C.F.R. §§ 19.32, 20.200, 20.302 (2016).

Subsequent to certification of the appeal to the Board, the Veteran's representative submitted additional evidence under waiver of initial review and consideration by the Agency of Original Jurisdiction (AOJ).  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304(b) (2016); see also 38 U.S.C.A. § 7105(e) (West 2014).

The issues of entitlement to service connection for an acquired mental disorder and for migraine headaches as secondary thereto are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the post-left TKA scar residual manifest as an asymptomatic superficial scar.

2.  The left TKA is rated at the maximum schedular rating.

3.  The preponderance of the evidence shows that hypertension did not have onset in active service, nor is it causally connected to active service.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for post-left-TKA scar residual are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.10, 4.31, 4.118, Diagnostic Code (DC) 7804 (2016).

2.  The requirements for an evaluation higher than 60 percent for left TKA are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.68, 4.71a, DC 5055.

3.  The requirements for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 1154, 5107(b); 38 C.F.R. §§ 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and to Assist

The Board finds no issue as to providing an appropriate application form or completeness of the application.  The Veteran applied for the benefits in question via the VA Fully Developed Claims process and acknowledged having received the requisite notice.  (09/23/2014 VA 21-526EZ)  Neither the Veteran nor her representative asserts any notice error or claim any specific prejudice as a result.  Hence, the Board finds that VA complied with the notice requirements.  See VBA Adjudication Manual, M21-1, III.i.3.A.2.a.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  In that vein, the Board notes that the Veteran was not afforded an examination as part of the development of her hypertension claim.  Nonetheless, the Board finds no failure to assist the Veteran.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that the prerequisite of insufficient competent medical evidence is not present based on the facts currently before it.  In this regard, while there is no record of a physical examination conducted upon the Veteran's separation from active service, the STRs note numerous blood pressure readings, some of which were taken during inpatient treatment, and all were normal.  (See 04/06/2012 STR-Medical, p. 22)  Further, the VA outpatient records dated in September 2016 note a history of diagnosis of benign essential hypertension.  (09/12/2016 VVA-CAPRI, p.10)  Additionally, the related treatment entries contain no indication or opinion that hypertension manifested within one year of active duty or is otherwise connected to active service.  The Board also notes that there are no averred bases for connecting any hypertension to active service.  Based on the foregoing, the Board finds that VA's duty to assist to obtain an examination/opinion is not triggered and a remand is not necessary.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (stating that unless a condition is within the common knowledge of a lay person, "in the absence of any medical evidence, [a veteran's] own conclusory statements regarding causation [are] insufficient to establish the necessary nexus between" an injury and a current condition).  Thus, the Board finds that evidence does not show an in-service event, injury, or disease, and there is no indication that a current diagnosis is related to active service. 

The Veteran's STRs and VA records are in the claims file.  Neither the Veteran nor her representative asserts that there are additional records to obtain.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Increased Ratings

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.; 38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Discussion

Historically, the Veteran was treated for knee pain and possible meniscus pathology during her active service.  She underwent arthroscopic meniscus surgery in 1988, and a left TKA in 2008.  An August 2013 rating decision granted service connection for TKA with scarring with a 60-percent rating, effective in April 2012.  (08/06/2013 Rating decision-Narrative)

DC 5055 for prosthetic replacement of the knee joint assigns a 100-percent evaluation for one year following implantation of prosthesis.  With chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60-percent rating is assigned.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to DCs 5256, 5261, or 5262.  The minimum rating is 30 percent.  38 C.F.R. § 4.71a.

As noted earlier, the Veteran is already rated at the maximum schedular rating (post the 1 year following implantation of prosthesis) for TKA.  The 2015 VA examination report reflects and joint stability tests were all normal for the left knee.  The Board notes that the July 2013 VA examination report reflects posterior instability of 1+ (0-5 millimeters).  The Board finds that the preponderance of the evidence is against assigning a separate rating for instability.  In this regard, the Board notes that this was the only instability test (of 3 such tests) not noted to be normal, the instability was noted to be 0-5 millimeters, and subsequent VA examination in 2015 did not reveal instability upon the same test.  Hence, there is no factual basis for a separate rating for instability, assuming inapplicability of the amputation rule.  See 38 C.F.R. §§ 4.68, 4.71a, DC 5257.  Additionally, the 2015 examination report reflect that the Veteran does not have functioning is so diminished that amputation with prosthesis would equally serve him/her.  See 38 C.F.R. § 4.63.  Thus, there is no factual basis for award of special monthly compensation.  See 38 C.F.R. § 3.350.  Neither the Veteran nor her representative has asserted that the General Rating Schedule is inadequate to compensate her for the impairment in her earning capacity due to the disability.  See 38 C.F.R. § 4.1.  Further, the January 2015 examination report reflects that the examiner opined that there is no occupational impairment.  Based on the foregoing, the Board finds that the preponderance of the evidence shows that the left TKA is more nearly approximated by the current 60 percent evaluation.  38 C.F.R. §§ 4.1, 4.10, 4.71a, DC 5055.

The scar rating criteria provide for a 10-percent rating for one or two scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  Note (1) indicates that an unstable scar is one where, for any reason, there is frequent loss of covering over the scar.  Additionally, if one or more scars are both unstable and painful, an extra 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  See id., Note (2).

The January 2015 examination report reflects that the examiner noted that the TKA scar residual was not unstable or painful, nor did it exceed 39 sq cm (6 sq inches) in area.  (01/14/2015 C&P Exam, p. 6)  Thus, the preponderance of the evidence is against a compensable rating for the TKA scar residual.  38 C.F.R. §§ 4.31, 4.118, DC 7804.


Service Connection

Applicable Legal Requirements

Generally, to establish service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
Hypertension is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), where a listed chronic disease is involved, an alternative method of establishing the second and third Shedden elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate
(1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1316.  A layperson is competent to report on that of which he or she has personal knowledge.  See Layno, 6 Vet. App. at 470.  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511, aff'd, 78 F.3d 604 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note (1); see Gill v. Shinseki, 26 Vet. App. 386, 390 (2013) (holding that "the specified number of readings [in § 4.104, DC 7101, Note 1] applies only to the confirmation of the existence of hypertension, as opposed to the level of hypertension necessary for a particular disability rating").

Although documentation in the STRs notes that the Veteran requested a physical examination prior to separation (04/06/2012 STR-Medical, first entry, p. 51), there is no Report of Medical Examination in the STRs of record.  Nonetheless, the numerous entries in the STRs where the Veteran's blood pressure is noted all reflect normal readings.  See e.g.., pp. 22, 35.  In September 1982, which was less than six months before the Veteran's separation, her blood pressure was 108/58.  Id. at 39.  Thus, the Board finds that the preponderance of the evidence extant shows that hypertension did not manifest during active service.

VA outpatient records dated in September 2016 note a past medical history of benign essential hypertension.  A December 2015 eye clinic entry, however, notes a negative history for hypertension, and a July 2015 mental health entry notes that a review of the Veteran's problem list revealed elevated blood pressure reading without diagnosis of hypertension.  (09/12/2016 VVA-CAPRI, pp. 10, 148, 180)

In light of the above, even affording the Veteran the benefit of the doubt as to whether there is a currently diagnosed hypertension disorder, the Board finds that the preponderance of the evidence shows that hypertension did not manifest within one year of active service but had onset many years afterwards.  Thus, the Board is constrained to deny the claim.  38 C.F.R. §§ 3.303, 3.307(a), 3.309(a).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999). 


ORDER

An increased (compensable) rating for surgical scar residuals, left TKA is denied.

An increased rating for post-left TKA is denied.

Service connection for hypertension is denied.


REMAND

A private mental health examiner opined that the Veteran's adjustment disorder is causally connected to active service via aggravation of a pre-existing acquired mental disorder.  Although the Veteran's Report of Medical History for the induction examination notes that she attempted suicide in 1974, the January 1979 Report of Medical Examination For Induction reflects that her psychiatric area was assessed as normal.  (04/06/2012 STR-Medical, first entry, pp. 6-9).  Hence, the Veteran is deemed to have been in sound psychiatric condition when examined, accepted, and enrolled for service.  See 38 C.F.R. § 3.304(b).  The private medical report reflects that the examiner opined that the Veteran's migraines are due to her acquired mental disorder.  In this regard, the private mental health specialist stated that the Veteran "suffers from adjustment disorder more likely than not pre-existed service, was aggravated beyond its natural progression by service, has continued uninterrupted to the present and is aggravated by her service connection left total knee replacement."  

Initially, the Board notes that this opinion provides no rationale for the conclusion that her current psychiatric disorder is aggravated by her service-connected TKA.  As such, the Board finds it is insufficient to grant service connection on a secondary basis.  The Board also notes that this private mental health clinician stated that the Veteran's adjustment disorder pre-existed service.  However, as noted above, the Veteran's clinical examination upon enlistment revealed normal psychiatric findings.  Thus, she is presumed sound in this regard and the 2016 private opinion is insufficient to establish direct service connection.   However, the Board that it does trigger VA's duty to assist in the form of VA examinations as the Veteran has not received VA examinations in conjunction with the mental disorder and migraines issues.  38 C.F.R. § 3.159(c)(4). 

The Board notes that the Veteran submitted evidence from H.S., MD, who stated that the Veteran's headaches "are caused and permanently aggravated by her adjustment disorder with mixed anxiety and depressed mood."  The Board finds that this evidence ties the Veteran's headaches to the now remanded mental health issue.

The Board notes that the above private examination reports note that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  There is no indication in the claims file that VA inquired of the SSA as to the existence of any records related to the award of disability benefits.  As is it not clear for what disorders that the Veteran is in receipt of from SSA and the Board finds that a remand for examination/opinion(s) is necessary, the Board finds that SSA is to be contacted to obtain any outstanding records as they may be relevant to the remaining issue on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) ("The legal standard for relevance requires VA to examine the information it has related to medical records and if there exists a reasonable possibility that the records could help the veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.").

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from the SSA the records pertinent to the Veteran's claim for SSA benefits as well as the medical records relied upon concerning that claim.  All efforts exerted to obtain these records must be documented in the claims file.

Request the Veteran submit all relevant records (not already submitted) related to the Veteran's mental disorder and migraines and add them to the claims file.  The AOJ's actions should include efforts to obtain any records extant related to pre-service mental health treatment.  As needed, request that the Veteran authorized the VA to obtain the records.

2.  After all of the above is complete and records have been associated with the claim file, arrange an examination of the Veteran by an appropriately qualified mental health examiner.  Ask the examiner to provide an opinion as to the following:

a) Please state whether it is clear and unmistakable that any acquired mental disorder pre-existed the Veteran's entry into active service?
b) If so, is there also clear and unmistakable evidence that such acquired mental disorder clearly and unmistakably did NOT undergo a permanent increase in disability during the Veteran's active service beyond any natural progress?

c) If the answer to either (a) or (b) is "no", then state whether any currently diagnosed acquired mental disorder is at least as likely as not (50 percent or greater probability) due to the Veteran's active service?

d) If the answer to (a), (b), and (c) is "no", then is the current psychiatric disorder 1) caused or 2) aggravated by her service-connected left TKA?

The examiner is asked to provide a comprehensive rationale for every opinion rendered.  All pertinent evidence, including both lay and medical, to include the private examiners' opinions and medical literature of record, should be considered and discussed, as appropriate.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

3.  If, only if, the examiner opines that any currently diagnosed mental disorder is causally connected to active service, refer the claims file to an appropriate examiner for a claims file review in order to obtain a medical nexus opinion.  Ask the examiner to opine if the currently diagnosed migraine disorder (see November 2016 DBQ located in 11/16/16 Correspondence in VBMS) is at least as likely as not (50 percent or greater probability) due to the acquired mental disorder?  If the answer is, no, is it at least as likely as not (50 percent or greater probability) that the acquired mental disorder aggravates-that is, chronically worsens any currently diagnosed headaches disorder?

The examiner is asked to provide a comprehensive rationale for every opinion rendered.  The examiner is advised that the Veteran's lay reported symptoms and history must be specifically acknowledged and considered in formulating any opinions.

If the examiner advises that the requested opinion cannot be rendered without an examination of the Veteran, the AOJ shall arrange the examination.

4.  After completion of the above, review the expanded record and re-adjudicate the issues on appeal.  If any of the benefits sought on appeal is not granted, furnish the Veteran and her representative a Supplemental Statement of the Case (SSOC) and afford them an opportunity to respond.  Thereafter, if all is in order, return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


